DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 6 January 2020 in which the specification was amended, claims 1-27 were cancelled, and new claims 27-48 were added.  All of the amendments have been thoroughly reviewed and entered.
3.	Claims 28-47 are under prosecution.
Drawings
4.	The drawings were received on 6 January 2020.  These drawings are accepted.
Specification
5.	The use of terms which are trade name or marks used in commerce (including but not necessarily limited to those listed on page 10 of the Specification), has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Information Disclosure Statement
6.	The Information Disclosure Statement filed 6 January 2020 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A.	Claim 28 (upon which claims 29-37 depend) is indefinite in the recitation “and impermeable to aqueous liquids.”  It is unclear if the impermeability applies only to the optically opaque material, or to the entire housing.
	B.	Claim 30 is indefinite in the recitation “the valve,” as it is unclear if “the valve” refers to the valve of claim 29 of the valve of claim 28.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.	Claims 28-30, 36-38, and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al (U.S. Patent Application Publication No. US 2003/0199081 A1, published 23 October 2003), Elkind et al (U.S. Patent No. 6,326,612 B1, issued 4 December 2001), and Smith et al (U.S. Patent Application Publication No. US 2008/0038737 A1, issued 14 February 2008).
Regarding claim 28, Wilding et al teach a cartridge (paragraph 0003) comprising a flow cell, in the form of device 10 (Figures 1-2), which comprises inlet 16a and outlet 16b (Figure 6b and paragraphs 0047).  Wilding et al teach the flow cell 10 is nested within a housing, in the form of appliance 50 (Figure 6A); thus, the housing has a reception area for receiving the flow cell.  Housing 50 further comprises a reagent reservoir (claim 21 of Wilding et al), a fluidic line 56 between the appliance and flow cell inlet (i.e., port 16; Figure 6A and paragraph 0044), and a valve connected to port 16A, which therefore mediates fluid communication between the reservoir and the inlet of the flow cell (paragraph 0065).  Wilding et al further teach sealing (paragraph 0043), which minimizes biohazards and ensures process integrity (Table 1); thus, it would be obvious to seal all components of the device to prevent leakage.  Because everything is sealed, the housing would be impermeable to aqueous liquids.  Wilding et al also teach the device has the added advantage of limiting the amount of sample and regents fluids required for an assay (paragraph 0050).  Thus, Wilding et al teach the known techniques discussed above.
	While Wilding et al teach opaque materials (paragraph 0040), Wilding et al do not explicitly teach the housing is opaque.
However, Elkind et al teach a fluidics cartridge comprising a flow cell within a cartridge comprising an opaque housing (column 2, lines 55-67), which has the added advantage of blocking ambient light (column 4, lines 1-5).  Thus, Elkind et al teach the known techniques discussed above.
	Neither Wilding et al nor Elkind et al teach a sample reservoir, a rotary valve, a waste reservoir, or a plurality of reagent reservoirs.
	However, Smith et al teach a housing comprising a reaction chamber 2042, which is analogous to the claimed flow cell and which is in fluid communication with waste reservoir 2030 an outlet of the flow cell, in the form of passage 2008, which is in selective fluid communication because the passage only fluidically connects with waste reservoir 2030 with rotary valve 2002 when the valve is properly aligned (Figure 2a and paragraph 0074).  Smith et all further teach the rotary valve 2004 comprises a plurality of input ports in communication with reagent reservoirs and outlet ports in fluid communication with chamber 2042, in the form of the ends of passages 2008 and 2012, which connect the reservoirs with chamber 2042 when the rotary valve is properly rotated, and which allow fluid to flow from one reservoir (but not others) to the chamber when the valve is in one position and allows fluid from a different reservoir (but not the others) to flow into the camber when the valve is in a second position (Figure 2A and paragraph 0074).  Smith et al also teach the device has the added advantage of allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample (paragraph 0009). Thus, Smith et al teach the known techniques discussed above.	
It is noted that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI.B.  Thus, having a plurality of reagent reservoirs and ports is obvious.
The courts have also held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any relative arrangement of the ports and the valve is obvious.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wilding et al, Elkind et al, and Smith et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the advantages of:
A.	Limiting the amount of sample and regents fluids required for an assay as explicitly taught by Wilding et al (paragraph 0050);
Blocking ambient light as explicitly taught by Elkind et al (column 4, lines 1-5); and
C.	Allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample as explicitly taught by Smith et al (paragraph 0009). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Wilding et al, Elkind et al, and Smith et al could have been combined with predictable results because the known techniques of Wilding et al, Elkind et al, and Smith et al predictably result in structures and materials useful for fluid analysis.
Regarding claim 29, the cartridge of claim 28 is discussed above.  Smith et al teach a plurality of (i.e., one or more) valves (paragraphs 0029 and 0053).
It is also reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the ports and the plurality of valves, including configuring the second valve to control the fluid to the waste reservoir, is obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 30, the cartridge of claim 29 is discussed above.  Smith et al teach the valve (i.e., the rotary valve) is configured to individually control fluid flow (paragraph 0053) from each of a plurality of interconnected channels (e.g., paragraph 0034).
It is reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the channels and the plurality of valves, including configuring the valve to individually control fluid flow to the plurality of channels, is obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 36-37, the cartridge of claim 28 is discussed above.  Smith et al teach a sample reservoir in selective fluid communication (i.e., via the rotary valve) with the reaction area (i.e., claim 36) via single channel 2024 (i.e., claim 37; Figure 2A and paragraph 0074), which is analogous to the flow cell of Wilding et al.  thus, it would have been obvious to have the sample reservoir in selective fluid communication (i.e., via the rotary valve) with the flow cell.
Regarding claim 38, Wilding et al teach a cartridge (paragraph 0003) comprising a flow cell, in the form of device 10 (Figures 1-2), which comprises inlet 16a and outlet 16b (Figure 6b and paragraphs 0047).  Wilding et al teach the flow cell 10 is nested within a housing, in the form of appliance 50 (Figure 6A); thus, the housing has a reception area for receiving the flow cell.  Housing 50 further comprises a reagent reservoir (claim 21 of Wilding et al), a fluidic line 56 between the appliance and flow cell inlet (i.e., port 16; Figure 6A and paragraph 0044), and a valve connected to port 16A, which therefore mediates fluid communication between the reservoir and the inlet of the flow cell (paragraph 0065).  Wilding et al further teach sealing (paragraph 0043), which minimizes biohazards and ensures process integrity (Table 1); thus, it would be obvious to seal all components of the device to prevent leakage.  Because everything is sealed, the housing would be impermeable to aqueous liquids.  Wilding et al also teach the device has the added advantage of limiting the amount of sample and regents fluids required for an assay (paragraph 0050).  Thus, Wilding et al teach the known techniques discussed above.
	While Wilding et al teach opaque materials (paragraph 0040), Wilding et al do not explicitly teach the housing is opaque.
However, Elkind et al teach a fluidics cartridge comprising a flow cell within a cartridge comprising an opaque housing (column 2, lines 55-67), which has the added advantage of blocking ambient light (column 4, lines 1-5).  Thus, Elkind et al teach the known techniques discussed above.
	Neither Wilding et al nor Elkind et al teach a sample reservoir, a rotary valve, or a plurality of reagent reservoirs.
	However, Smith et al teach a housing comprising an internal chamber 2024, which is analogous to the claimed flow cell and which is in fluid communication with rotary valve 2002 when the valve is properly aligned (Figure 2a and paragraph 0074).  Smith et all further teach the rotary valve 2004 comprises a plurality of input ports in communication with reagent reservoirs and outlet ports in fluid communication with chamber 2042, in the form of the ends of passages 2008 and 2012, which connect the reservoirs with chamber 2042 when the rotary valve is properly rotated, and which allow fluid to flow from one reservoir (but not others) to the chamber when the valve is in one position and allows fluid from a different reservoir (but not the others) to flow into the camber when the valve is in a second position (Figure 2A and paragraph 0074).  Smith et al also teach the device has the added advantage of allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample (paragraph 0009). Thus, Smith et al teach the known techniques discussed above.	
It is reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, having a plurality of reagent reservoirs and ports is obvious.
It is also reiterated that the courts have also held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the ports and the valve is obvious.
Applicant is again cautioned that counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wilding et al, Elkind et al, and Smith et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the advantages of:
A.	Limiting the amount of sample and regents fluids required for an assay as explicitly taught by Wilding et al (paragraph 0050);
Blocking ambient light as explicitly taught by Elkind et al (column 4, lines 1-5); and
C.	Allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample as explicitly taught by Smith et al (paragraph 0009). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Wilding et al, Elkind et al, and Smith et al could have been combined with predictable results because the known techniques of Wilding et al, Elkind et al, and Smith et al predictably result in structures and materials useful for fluid analysis.
Regarding claims 44-45, the cartridge of claim 38 is discussed above.  Smith et al teach a sample reservoir in selective fluid communication (i.e., via the rotary valve) with the reaction area (i.e., claim 36) via single channel 2024 (i.e., claim 37; Figure 2A and paragraph 0074), which is analogous to the flow cell of Wilding et al.  thus, it would have been obvious to have the sample reservoir in selective fluid communication (i.e., via the rotary valve) with the flow cell.

12	Claims 31-32 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al (U.S. Patent Application Publication No. US 2003/0199081 A1, published 23 October 2003), Elkind et al (U.S. Patent No. 6,326,612 B1, issued 4 December 2001), and Smith et al (U.S. Patent Application Publication No. US 2008/0038737 A1, issued 14 February 2008) as applied to claims 28 and 38 above, and further in view of Hirano et al (U.S. Patent Application No. US 2011/0052446 A1, published 3 March 2011).
	Regarding claims 31-32 and 39-40, the cartridges of claims 28 and 38 are discussed above in Section 11.
	Neither Wilding et al, Elkind et al, nor Smith et al teach syringe pumps.
	However, Hirano et al teach devices comprising flow cells (Title and Abstract), wherein two syringe pumps (i.e., the plurality of clams 32 and 40) are used to pull fluids from supply regions through a flow cell (i.e., claims 31 and 39; paragraph 0022). Hirano et al also teach the supply regions are reservoirs which are connected to fluidic pathways (paragraph 0005), as well as fluidic channels (paragraph 0085) and that the plurality of syringe pumps are each connected to different pathways, which has the added advantage of allowing control of the fluids in the correct direction and rate through the pathways (i.e., channels; paragraph 0116).  Thus, Hirano et al teach the known techniques discussed above. 
It is also reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the channels and the plurality of syringe pumps, including the claimed arrangement, is obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the cartridge taught by Wilding et al, Elkind et al, and Smith et al with the teachings of Hirano et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the added advantage allowing control of the fluids in the correct direction and rate through the pathways (i.e., channels) as explicitly taught by Hirano et al (paragraph 0116).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Hirano et al could have been applied to the cartridge of Wilding et al, Elkind et al, and Smith et al  with predictable results because the known techniques of Hirano et al predictably result in structures useful in microfluidic manipulations.




13.	Claims 33-35 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al (U.S. Patent Application Publication No. US 2003/0199081 A1, published 23 October 2003), Elkind et al (U.S. Patent No. 6,326,612 B1, issued 4 December 2001), and Smith et al (U.S. Patent Application Publication No. US 2008/0038737 A1, issued 14 February 2008) as applied to claims 28 and 38 above, and further in view of Jovanovich et al (U.S. Patent Application Publication No. US 2008/0014576 A1, published 17 January 2008).
	Regarding claims 33-35 and 41-43, the cartridges of claims 28 and 38 are discussed above in Section 11.
	Wilding et al teach amplification reagents (paragraph 0011) and sequencing paragraph 0008).  Smith et al teach two reservoirs with amplification reagents (i.e., claims 35 and 43; Figure 2a), including primers (paragraph 0040) and polymerase (paragraph 0037).  Primers and polymerase are sequencing by synthesis reagents as discussed on page 28 of the instant specification, and  the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding  “sequencing by synthesis reagents” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
With respect to the sequencing by synthesis reagents of claims 34 and 42, the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., using polymerase and primers for sequencing by synthesis) fail to define additional structural elements of the claimed cartridges.  Because the cited art teaches the structural elements of the claims, the claims are obvious.  See MPEP § 2114.
It is also reiterated that that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the reagents in the reservoirs, including the claimed arrangement, is obvious. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Wilding et al teach more than one valve (paragraph 0070), as do Elkind et al (column 7, lines 10-30), and Smith et al teach multiple valves and rotary valves (paragraph 0053), including first rotary valve 2004 (Figure 2A).  
Neither Wilding et al, Elkind et al, nor Smith et al explicitly teach the claimed additional valve (i.e., claims 33 and 41).
	However, Jovanovich et al teach cartridges (paragraph 0011) for both sequencing (paragraph 0021) and amplification (paragraph 0015).  Jovanovich et al also teach subsets of reservoir combinations connected to individual valves for each subset, which in turn are connected to a router (Figure 19B and paragraph 0026) wherein the router is a valve (paragraph 0112), and corresponds to the claimed inlet valve.   One plurality of reservoirs (e.g., connected to valve V1) is separate from another plurality of reservoirs (e.g., connected to valve V7).  Jovanovich et al also teach the device has the added advantage of having an improved detection limit and allowing for genotyping (paragraph 0178 and Abstract).  Thus, Jovanovich et al teach the known techniques discussed above.	
It is reiterated that the courts have also held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device, and that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, having a plurality of reagent reservoirs, ports, and valve, as well as having one the plurality of reservoirs connected to one valve and the second plurality of reservoirs connected to a second valve, is obvious.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the cartridge taught by Wilding et al, Elkind et al, and Smith et al with the teachings of Jovanovich et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the added advantage of having an improved detection limit and allowing for genotyping as explicitly taught by Jovanovich et al (paragraph 0178 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Jovanovich et al could have been applied to the cartridge of Wilding et al, Elkind et al, and Smith et al with predictable results because the known techniques of Jovanovich et al predictably result in structures useful in microfluidic manipulations.


14.	Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al (U.S. Patent Application Publication No. US 2003/0199081 A1, published 23 October 2003) and Smith et al (U.S. Patent Application Publication No. US 2008/0038737 A1, issued 14 February 2008).
Regarding claim 46, Wilding et al teach a cartridge (paragraph 0003) comprising a flow cell, in the form of device 10 (Figures 1-2), which comprises inlet 16a and outlet 16b (Figure 6b and paragraphs 0047).  Wilding et al teach the flow cell 10 is nested within a housing, in the form of appliance 50 (Figure 6A); thus, the housing has a reception area for receiving the flow cell.  Housing 50 further comprises a reagent reservoir (claim 21 of Wilding et al), a fluidic line 56 between the appliance and flow cell inlet (i.e., port 16; Figure 6A and paragraph 0044), and a valve connected to port 16A, which therefore mediates fluid communication between the reservoir and the inlet of the flow cell (paragraph 0065).  Wilding et al further teach sealing (paragraph 0043), which minimizes biohazards and ensures process integrity (Table 1); thus, it would be obvious to seal all components of the device to prevent leakage.  Because everything is sealed, the housing would be impermeable to aqueous liquids.  Wilding et al also teach the device has the added advantage of limiting the amount of sample and regents fluids required for an assay (paragraph 0050).  Thus, Wilding et al teach the known techniques discussed above.
	Wilding et al do not explicitly teach a sample reservoir, a rotary valve, a waste reservoir, or a plurality of reagent reservoirs.
	However, Smith et al teach a housing comprising a reaction chamber 2042, which is analogous to the claimed flow cell and which is in fluid communication with waste reservoir 2030 an outlet of the flow cell, in the form of passage 2008, which is in selective fluid communication because the passage only fluidically connects with waste reservoir 2030 with rotary valve 2002 when the valve is properly aligned (Figure 2a and paragraph 0074).  Smith et all further teach the rotary valve 2004 comprises a plurality of input ports in communication with reagent reservoirs and outlet ports in fluid communication with chamber 2042, in the form of the ends of passages 2008 and 2012, which connect the reservoirs with chamber 2042 when the rotary valve is properly rotated, and which allow fluid to flow from one reservoir (but not others) to the chamber when the valve is in one position and allows fluid from a different reservoir (but not the others) to flow into the camber when the valve is in a second position (Figure 2A and paragraph 0074).  Smith et al also teach the device has the added advantage of allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample (paragraph 0009). Thus, Smith et al teach the known techniques discussed above.	
It is reiterated that the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, having a plurality of reagent reservoirs and ports is obvious.
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any relative arrangement of the ports and the valve is obvious.
Applicant is again cautioned that counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wilding et al and Smith et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the advantages of limiting the amount of sample and regents fluids required for an assay as explicitly taught by Wilding et al (paragraph 0050) and allowing performance of multiple amplification reactions in a single reaction chamber from different portions of a sample as explicitly taught by Smith et al (paragraph 0009). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Wilding et al and Smith et al could have been combined with predictable results because the known techniques of Wilding et al and Smith et al predictably result in structures and materials useful for fluid analysis.

15.	Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al (U.S. Patent Application Publication No. US 2003/0199081 A1, published 23 October 2003) and Smith et al (U.S. Patent Application Publication No. US 2008/0038737 A1, issued 14 February 2008) as applied to claim 46 above, and further in view of Jovanovich et al (U.S. Patent Application Publication No. US 2008/0014576 A1, published 17 January 2008).
	Regarding claim 47, the cartridge of claims 46 is discussed above in Section 14.
While Wilding et al teach more than one valve (paragraph 0070), and while Smith et al teach multiple valves and rotary valves (paragraph 0053), including first rotary valve 2004 (Figure 2A), neither Wilding et al nor Smith et al explicitly teach the claimed additional valve.
	However, Jovanovich et al teach cartridges (paragraph 0011) for both sequencing (paragraph 0021) and amplification (paragraph 0015).  Jovanovich et al also teach subsets of reservoir combinations connected to individual valves for each subset, which in turn are connected to a router (Figure 19B and paragraph 0026) wherein the router is a valve (paragraph 0112), and corresponds to the claimed inlet valve.   One plurality of reservoirs (e.g., connected to valve V1) is separate from another plurality of reservoirs (e.g., connected to valve V7).  Jovanovich et al also teach the device has the added advantage of having an improved detection limit and allowing for genotyping (paragraph 0178 and Abstract).  Thus, Jovanovich et al teach the known techniques discussed above.	
It is reiterated that the courts have also held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device, and that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Thus, having a plurality of reagent reservoirs, ports, and valve, as well as having one the plurality of reservoirs connected to one valve and the second plurality of reservoirs connected to a second valve, is obvious.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the cartridge taught by Wilding et al and Smith et al with the teachings of Jovanovich et al to arrive at the instantly claimed cartridge with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a cartridge having the added advantage of having an improved detection limit and allowing for genotyping as explicitly taught by Jovanovich et al (paragraph 0178 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Jovanovich et al could have been applied to the cartridge of Wilding et al and Smith et al with predictable results because the known techniques of Jovanovich et al predictably result in structures useful in microfluidic manipulations.
Conclusion
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/           Primary Examiner, Art Unit 1634